Case: 15-13529   Date Filed: 03/23/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13529
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:14-cr-00028-LGW-RSB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

GREGORY BERNARD LEE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (March 23, 2016)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13529     Date Filed: 03/23/2016   Page: 2 of 2


      B. Reid Zeh III, appointed counsel for Gregory Lee in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18

L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Lee=s convictions and sentences

are AFFIRMED.




                                          2